 

Exhibit 10.11

Employment Agreement Termination

  

TERMINATION AGREEMENT

 

This termination agreement represents the mutual agreement by Access National
Bank and Charles Wimer ("Employee") to terminate the employment agreement dated
December 15, 1999 between Access National Bank and Charles Wimer ("Original
Agreement"). This termination is effective June 4, 2012. Both parties agree that
all of the terms and obligations under the Original Agreement will be of no
further force and effect, and that the Employee may continue employment with
Access National Bank as an at-will employee.

 

IN WITNESS WHEREOF, the parties hereto have each executed this termination
agreement on June 4, 2012.

 

Access National Bank

 

  /s/Martin S. Friedman   /s/Michael W. Clarke By: Martin S. Friedman  
Michael W. Clarke   Chair, Compensation Committee   President, CEO

 

/s/Charles Wimer   Charles Wimer  

 

 

